[elliemaelogoa03.jpg]



March 23, 2015


Joseph Tyrrell


Dear Joe:
Congratulations, I am pleased to confirm your new role as Executive Vice
President, of Corporate Strategy, which includes Product Strategy in addition to
Business and Corporate Development.
In this new role and as an Officer of the company your total compensation
package will include an annual salary of $275,000, a bonus target of 80% of your
base salary and eligibility for ongoing equity grants. With this promotion, you
will be receiving an equity award with a grant date value of $800,000 divided
equally into stock options, restricted stock units and performance shares units
under the 2015 Senior Executive Performance Share Program.
In connection with your promotion, you will have a Change of Control Severance
Agreement as well as a customary Indemnification Agreement.


We appreciate your service and contributions, and we wish you success in your
new position at Ellie Mae.
Sincerely,


Jonathan Corr
President and Chief Executive Officer






